Citation Nr: 1532505	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the severance of service connection for ischemic heart disease (IHD) was proper.

2.  Whether the severance of entitlement to special monthly compensation (SMC) was proper.

3.  Entitlement to an initial increased rating for IHD.

4.  Entitlement to an earlier effective date prior to December 19, 2007, for the grant of service connection for IHD. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters are on appeal from December 2010, March 2011, and February 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before the claims on appeal are adjudicated.

Historically, the RO granted service connection for IHD in the December 2010 and March 2011 rating decision on appeal; it also granted service connection for SMC in the March 2011 decision.  Subsequently, the RO severed service connection for IHD and SMC in the February 2013 rating decision on appeal based on a finding of clear and unmistakable error (CUE) made concerning the grants in March 2011. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are "final and binding" will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. 

Otherwise, once service connection has been granted, it can be severed only upon evidence establishing that the grant of service connection was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105(d) (2014); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for a grant of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection. 

The Board emphasizes that a severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current "evidence establishes that [service connection] is clearly erroneous."  38 C.F.R. § 3.105(d).  Hence, VA's burden in a severance proceeding is finding "clearly erroneous" the diagnosis upon which the original award of service connection was based.  As such, VA is not limited to the law and the record that existed at the time of the original decision.

Namely, the grants of service connection were based in part upon a February 2011 heart examination in which it was noted that congestive heart failure began in 2007.  The examiner noted that the diagnosis progressed to ischemic heart disease and congestive heart failure status post left carotid artery angioplasty and stent placement.  However, the examiner noted that the Veteran did not attend the scheduled diagnostic appointment.

Subsequently, in a May 2012 disability benefits questionnaire (DBQ), a VA examiner stated that he could not find documented evidence of diagnosed coronary artery disease (CAD).  The examiner also noted that the evidence of record mentioned "congestive heart failure, not specified", but there was no other proof positive that the Veteran truly had congestive heart failure (CHF).  The VA examiner stated that the February 2011 contract examination was likely completed via commentary and recollection from the Veteran as there were inaccuracies after all medical records and claims files were actually reviewed.  The examiner stated that it was unlikely the Veteran had true IHD as there was no factual medical record to support this diagnosis.  

At this point the Board notes that VA medical center (VAMC) records show that in December 2007 the Veteran was diagnosed with coronary artery disease.  

IHD has been added to the list of diseases associated with exposure to certain herbicide agents.  IHD includes CAD, thus a diagnosis of CAD in this Veteran could be of great significance to this claim. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2014); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Board also notes that service connection for a heart disorder can still be established on a direct basis, to include as due to exposure to an herbicidal agent. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on the preceding evidence, the Board finds that diagnostic testing and an addendum opinion is required.  The Veteran is advised that if he fails to appear for this testing without good cause, his claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b).

Finally, the remaining issues on appeal are inextricably intertwined with the Veteran's claim related to whether the severance of service connection for ischemic heart disease was proper.  As such, the Board will defer consideration of these issues at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination (preferably if available by the VA examiner who offered the May 2012 DBQ opinon) to determine the nature and etiology of his currently diagnosed heart disorder(s).  

Any and all indicated evaluations, studies, and diagnostic tests deemed necessary by the examiner to determine the nature of the Veteran's heart disorder(s) should be accomplished.  The Veteran should be advised that if he fails to appear for the requested procedures without good cause, then his claim will be decided on the evidence of record.

The physical and electronic claims file should be reviewed by the VA examiner in connection with the examination. Then, the examiner is asked to address the following:

(a)  Provide a diagnosis for all heart disorder(s) present.

(b)  Is it clear and unmistakable, undebatable, that the Veteran does not have IHD, CHF, and CAD?  In answering this question, the examiner must address the December 2007 diagnosis of CAD.  

(c)  For each heart disorder identified, state whether it is clear and unmistakable, undebatable, that any such heart disorder is not related to any disease, event, or injury from service, to include conceded herbicide exposure therein.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.
2.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




